Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The amendment filed November 18th, 2021 has been entered. Currently, claims 1-12 remain pending in the application. Independent claims 1 and 5 were amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, claims 1 and 5 were amended to correct previous 35 USC 112(b) rejections that were set forth in the Non-Final Office Action mailed 08/31/2020.  
Response to Arguments
2.	Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. In response to Applicant’s introduction of a structural limitation into claim 1, the amendment changes the scope of the claims but does not overcome the prior art of record, Pitaoulis (U.S. Patent Pub. No. 20130125901), Glassman (U.S. Patent No. 4524767), Reich (U.S. Patent No. 6307118), Berdia (U.S. Patent Pub. No. 20140150805), Grissom (U.S. Patent No. 7913320), and Gordon (U.S. Patent Pub. No. 20200030047). The amendment of “a bag container has a mouth defined by at least one elongate, annular panel to longitudinally encompass an appendage of a patient” is disclosed by the primary reference, third embodiment of Pitaoulis (U.S. Patent Pub. No. 20130125901), such that a bag container 212 (Paragraph 50 and Figures 13-14, rectangular sheet 212 from side edges 214 to 216 and 218 to 220 comprising top panel 228 and bottom panel 226) has a mouth 218 (Paragraph 50, proximal edge 218) defined by at least one elongate, annular panel 226,228 (Paragraph 50, top panel 228 and bottom panel 226 form elongate annular panels to encircle appendage) to longitudinally encompass an appendage of a patient.

In response to applicant arguments (Remarks, Pages 6/12-7/12), Reich is utilized in the combination with Pitaoulis to teach an analogous bag container 14 (Col. 4, line 17 and Figure 1,  elongated wrap 14) configured to reduce its volume to conform to an appendage of a patient by folding (Col. 4, lines 29-32 and Figures 1-4, wrap 14 folded along a longitudinal axis as seen by arrows in figure 2, and extended ear 16 of wrap 14 folded along a lateral axis as seen in figure 3) a distal flap portion 16, wherein the distal flap portion 16 of the analogous bag-time container 14 is folded onto an exposed distal fastening layer (Col. 4, lines 29-32 and Figures 1-4, loose weave material along a distal length of the wrap 14 for attachment of the hook fastener 28) to reduce a longitudinal dimension (Col. 4, lines 29-32 and Figures 1-4, ear 26 is folded over and covers the tip of the digit, the ear is secured in place to a portion of the wrap 14, adjusting a longitudinal dimension of the wrap 14) of the analogous bag container 14. The remaining limitations in claim 1 not taught by Reich are given by the other corresponding references in the combination as described in the 35 USC 103 rejection below. 
4	Applicant makes the argument that “Berdia fails to disclose or teach a medical bandage that includes a bag container designated to receive and underlie an arm of a patient as a non-sterile area, having a mouth defined by at least one elongate, annular panel to longitudinally encompass an appendage of a patient, and at-least one adhesive layer disposed on an exterior portion of the bag container. Berdia also fails to disclose or teach a medical bandage that includes the bag container and that can conform to the appendage of a patient, by folding a lateral flap portion of the bag container onto the longitudinal adhesive layer to reduce a lateral dimension of the bag container, and folding distal flap portion of the bag container onto the exposed distal adhesive layer to reduce a longitudinal dimension of the bag container. Berdia also fails to disclose or teach a medical bandage that includes a bag container that is configured in a longitudinally compressed state by the use of the cuff or band structure with an annular compartment that contains the bag-like container. Berdia fails to disclose or teach a medical bandage that includes and that comprises a flap attached longitudinally along one edge of the non-sterile area of the bandage substrate and can be applied in an open position designated for insertion of the arm of the patient; and in a closed position designated over top of the arm of the patient. Further, the flap has an opening that is configured to expose at least a forearm portion as a sterilizable area of the arm of the patient for therapeutic or diagnostic access to a blood vein” (Remarks, Pages 8/12-9/12).
In response to applicant arguments (Remarks, Pages 8/12-9/12), Berdia is utilized in the combination with Pitaoulis to teach an analogous exposed distal fastening layer 55 (Paragraph 24 and Figure 1, fasteners 55 may be adhesive) is an exposed distal adhesive layer. The remaining limitations in 
5.	Applicant makes the argument that “Grissom fails to disclose or teach an adjustable IV catheter that includes a bag container having a mouth defined by at least one elongate, annular panel to longitudinally encompass an appendage of a patient, and at-least one adhesive layer disposed on an exterior portion of the bag container. Grissom fails to disclose or teach an adjustable IV catheter that includes a bag container designated to receive and underlie an arm of a patient as a non-sterile area, and that can be conform to the appendage of a patient, by folding the lateral flap portion of the bag container onto the longitudinal adhesive layer to reduce a lateral dimension of the bag container, and folding distal flap portion of the bag container onto the exposed distal adhesive layer to reduce a longitudinal dimension of the bag container. Grissom fails to disclose or teach a medical bandage that includes the bag container and comprises a flap attached longitudinally along one edge of the non-sterile area of the bandage substrate and can be positionable in an open position designated for insertion of the arm of the patient; and in a closed position designated over top of the arm of the patient. Further, the flap has an opening that is configured to expose at least a forearm portion as a sterilizable area of the arm of the patient for therapeutic or diagnostic access to a blood vein” (Remarks, Pages 9/12-10/12).
In response to applicant arguments (Remarks, Pages 9/12-10/12), Grissom is utilized in the combination with Pitaoulis to teach an analogous bag container 20A,12,20B (Col. 3, lines 17-26 and Figure 1A, first cuff 20A integral to sleeve 12 and a second cuff 20B. Wearer inserts extremity through the mouth of the first cuff 20) includes a cuff or band structure 20A (Col. 3, lines 17-18 and Figure 1A, first cuff 20A) with an annular compartment 22A (Col. 3, line 21 and Figure 1A, elastic portions 22A where user places sleeve 12 over the extremity and inserts their extremity through first end 14) that contains (Col. 6, lines 17-20, Elastic portions 22A and 22B of first and second cuffs 20A, 20B allow flexibility in such securement and allow for different levels of tightness with which the first and second cuffs 20A, 20B fit around the extremities) the analogous bag container 20A,12,20B in a longitudinally compressed state (Col. 1, lines 51-62, The single motion closure system comprises an extended fastening tab attached to the cuff end of the sleeve which is intended to be used to pull the open end tight around the arm and then laid over a mating fastening portion attached at a spaced apart location also at the cuff end of the sleeve. The other cuff end of the fabric sleeve has an identical fastening tab attached for pulling the end snuggly closed and then securing the fastening tab to the mating fastening portion secured at a spaced apart location also at the other cuff end of the sleeve. The sleeve can be open along its length and adapted to be secured closed by three mating fastening devices). The remaining limitations in claim 1 not taught by Grissom are given by the other corresponding references in the combination as described in the 35 USC 103 rejection below.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
In claim 1, lines 16-17 and claim 5, lines 13-14, rephrase “a patient” to read --the patient--.
In claim 1, line 17 and claim 5, line 14 rephrase “an appendage” to read --the appendage--.
In claim 1, lines 22-23 and claim 5, lines 19-20, the phrase “an annular compartment that contains the bag container in a longitudinally compressed state” does not explain as to how the annular compartment of the cuff or band provides the function of containing the bag container in a longitudinally compressed state. The Specification, Paragraph 46 and Drawings, Figure 3, state the “cuff or band structure 330 that includes an annular compartment that contains the bag-like container in a longitudinally compressed state and with the distal end open.” Therefore, it is interpreted that the band or cuff provides a compression along a transverse axis of the bag container but not a compression along a longitudinal axis, especially since the Specifications state that the distal end of the bag container is open. For examination purposes, “an annular compartment that contains the bag container in a longitudinally compressed state” is interpreted as --an annular compartment that contains the bag container in a transversely compressed state--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pitaoulis (U.S. Patent Pub. No. 20130125901) in view of Glassman (U.S. Patent No. 4524767) and in further view of Reich (U.S. Patent No. 6307118) and Berdia (U.S. Patent Pub. No. 20140150805) and Grissom (U.S. Patent No. 7913320).
Regarding claim 1, a third embodiment of Pitaoulis discloses a medical bandage 210 (Figures 13-14), comprising: a bandage substrate 212 (Paragraph 50 and Figures 13-14, bandage substrate is bag container of a rectangular sheet 212 from side edges 214 to 216 and 218 to 220 comprising top panel 228 and bottom panel 226) having a portion 226 designated to receive and underlie an arm of a patient as a non-sterile area (Figure 13, portion between side edge 214 and fold line 222 lies under a user’s arm is a non-sterile area); a flap 228 attached longitudinally along one edge 222 of the non-sterile area (Paragraph 50 and Figures 13-14, flap portion from side edge 216 to fold line 222 is attached longitudinally along fold line 222) of the bandage substrate 212 and positionable in: (i) an open position (Figure 13) designated for insertion of the arm of the patient; and (ii) a closed position (Figure 14) designated over top of the arm of the patient, the flap 228 having an opening 230 (Paragraph 50 and Figures 13-14, access opening 230 over arm of the patient is sterile for being catheterized) that is configured to expose at least a forearm portion as a sterilizable area of the arm of the patient for therapeutic or diagnostic access to a blood vein; wherein the medical bandage 210 includes a bag container 212 (Paragraph 50, rectangular sheet 212 forms a bag container)  having a mouth 218 (Paragraph 50 and Figure 13, proximal edge 218 forms a mouth when in the closed position) defined by at least one elongate, annular panel 226,228 (Paragraph 50, top panel 228 and bottom panel 226 form elongate annular panels to encircle appendage) to longitudinally encompass an appendage of the patient, configured to reduce its volume to conform to the appendage of the patient by folding (Paragraph 51 and Figures 12-14, The adhesive 250 on the top semicircular extension is secured to the bottom semicircular extension 236 to form the mitten that encloses the hand of the patient. Areas of the top panel 228 near the fold area 224 then are secured to the adhesive 240 that extends adjacent to the first side edge 214) a lateral flap portion (Paragraph 51 and Figures 12-14, Areas of the top panel 228 near the fold area 224), wherein the lateral flap portion is folded onto a longitudinal adhesive layer 240 to reduce a lateral dimension (Paragraph 51 and Figures 12-14, Areas of the top panel 228 near the fold area 224 then are secured to the adhesive 240 that extends adjacent to the first side edge 214) of the bag container 212.
However, the third embodiment of Pitaoulis fails to explicitly disclose an inner adhesive layer attached to an inner surface of the flap around the opening, configured to releasably adhere to the arm of the patient, separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through the opening.
A first embodiment of Pitaoulis teaches an analogous medical bandage 10 (Paragraph 39 and Figure 3, radial or brachial access catheterization sleeve 10) with an inner adhesive layer 32 (Paragraph 45 and Figure 3, adhesive 32 attached to inner surface of the folded over portion of the sleeve) attached to an inner surface of the analogous flap 18 (Paragraphs 39-40 and Figure 3) around (Paragraph 45, adhesive 32 near and around the opening 30) the analogous opening 30, configured to releasably adhere to the arm of the patient (Paragraph 45, adhesive 32 then can be secured to the patient), separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through (Paragraph 45, adhesive 32 near the opening 30 then can be secured to the patient to ensure that the desired location on the patient remains accessible and to maintain sterility of that location) the analogous opening 30.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inner surface around the opening on the flap of the third embodiment of Pitaoulis, to include an inner adhesive layer as taught by the first embodiment of Pitaoulis, in order to provide an improved medical bandage with an adhesive provided in proximity to the opening so that the inner surface of the medical bandage can be secured to the skin of the patient near the site where catheterization will take place to ensure that the desired location on the patient remains accessible and to maintain sterility of that location (first embodiment of Pitaoulis, Paragraph 43 and 45).
However, Pitaoulis as modified also fails to explicitly disclose an access panel sized to the opening; and an outer adhesive layer attached to an outer surface of the flap around the opening to releasably adhere to an outer annular area of the access panel.
A fifth embodiment of Pitaoulis teaches an analogous medical bandage 410 (Paragraphs 55-56; Figures 18-19, bandage sleeve 410) with an access panel 432 (Figure 19, flap 432 is sized to the sterile opening 428) sized to the analogous opening 428; and an outer adhesive layer 436 (Paragraph 55 and Figure 19, adhesive 436 attaches to outer surface of the sleeve, covering the top of the patient’s forearm) attached to an outer surface of the analogous flap 420 (Figures 18-19, top surface 420 of the sleeve 410) around (Paragraph 55 and Figure 19, adhesive 436 attaches to outer surface of the sleeve, covering the top of the patient’s forearm, around the opening 428) the analogous opening 428 to releasably adhere (Figures 18-19, adhesive 436 releasably adheres outer annular area of flap 432 to top surface 420 of the sleeve 410, covering the top of the patient’s forearm) to an outer annular area (Figure 19, flap 432 has outer annular area adhered to adhesive 436) of the access panel 432.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the outer surface around the opening on the flap of Pitaoulis as modified, to include an access panel and outer adhesive layer as taught by the fifth embodiment of Pitaoulis, in order to provide an improved medical bandage with an access panel attached to the opening through an adhesive layer for increased sterility at the operation site and adjustable/desirable overlay of the sterile opening (fifth embodiment of Pitaoulis, Paragraph 56). 
However, Pitaoulis as modified also fails to explicitly disclose an access panel sized to cover the opening.
Glassman teaches an analogous medical bandage 11 (Figure 1, main drape 11) with an analogous access panel 15 (Figure 1, incise-drape 15) sized to cover (Col. 3, lines 51-55, This incise-drape 15 is of such size that when laid over the operative opening 12 its peripheral margins will overlie the remaining marginal edges 13 of opening 12) the analogous opening 12.
Overall, it would not require undue experimentation to replace the access panel 432 (Pitaoulis, Figure 19, flap 432) with the window 434 (Pitaoulis, Figure 19) in the fifth embodiment of Pitaoulis, for the access panel 15 (Glassman, Figure 1) without a window of Glassman, so that the access panel is capable of completely covering and concealing the opening  It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the access panel of Pitaoulis as modified, so that the access panel covers the opening as taught by Glassman, in order to provide an improved medical bandage that is capable of covering the opening to maintain sterility and simplify securement over an operative area, saving considerable man-power (Glassman, Col. 2, lines 43-49). 
However, Pitaoulis as modified in view of Glassman also fails to explicitly disclose wherein the bag container is configured to reduce its volume to conform to an appendage of a patient by folding a distal flap portion, wherein the distal flap portion of the bag-time container is folded onto an exposed distal fastening layer to reduce a longitudinal dimension of the bag container.
Reich teaches an analogous medical bandage 10 (Col. 4, line 14 and Figure 1, wound dressing 10 for digits wraps around digit to conform) with an analogous bag container 14 (Col. 4, line 17 and Figure 1,  elongated wrap 14) configured to reduce its volume to conform to an appendage of the patient by folding (Col. 4, lines 29-32 and Figures 1-4, wrap 14 folded along a longitudinal axis as seen by arrows in figure 2, and extended ear 16 of wrap 14 folded along a lateral axis as seen in figure 3) a distal flap portion 16, wherein the distal flap portion 16 of the analogous bag container 14 is folded onto an exposed distal fastening layer (Col. 4, lines 29-32 and Figures 1-4, loose weave material along a distal length of the wrap 14 for attachment of the hook fastener 28) to reduce a longitudinal dimension (Col. 4, lines 29-32 and Figures 1-4, ear 26 is folded over and covers the tip of the digit, the ear is secured in place to a portion of the wrap 14, adjusting a longitudinal dimension of the wrap 14) of the analogous bag container 14.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bag container of Pitaoulis as modified in view of Glassman, so that the bag container is configured to reduce its volume by a longitudinal dimension to conform to an appendage of a patient by folding a distal flap portion, as taught by Reich, in order to provide an improved medical bandage with a distal flap portion that is used to hold the medical bandage in place via securement of the distal flap portion for further tightening of the medical bandage in a longitudinal dimension (Reich, Col. 4, lines 29-32).
However, Pitaoulis as modified in view of Glassman in view of Reich also fails to explicitly disclose an exposed distal adhesive layer.
Berdia teaches an analogous medical bandage 10 (Paragraph 21 and Figure 1, drape 10 for securing and maintaining sterility of an extremity) wherein an analogous exposed distal fastening layer 55 (Paragraph 24 and Figure 1, fasteners is an adhesive exposed distal layer) is an exposed distal adhesive layer 55.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the exposed distal fastening layer of Pitaoulis as modified in view of Glassman in view of Reich, so that the exposed distal fastening layer is an exposed distal adhesive layer, as taught by Berdia, in order to provide an improved medical bandage wherein an adhesive layer is substitutable for a hook-loop fastener, in order to provide an permanent seal for securing the flap portions (Berdia, Paragraph 24). 
However, Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia also fails to explicitly disclose wherein the medical bandage includes a cuff or band structure with an annular compartment that contains the bag container in a transversally compressed state.
Grissom teaches wherein the analogous medical bandage 10 (Col. 3, lines 1-2 and Figure 1A, adjustable IV catheter cover device 10 for folding over appendage of patient) includes a cuff or band structure 20A (Col. 3, lines 17-18 and Figure 1A) with an annular compartment 22A (Col. 3, line 21 and Figure 1A, elastic portions 22A is an annular compartment that contains the sleeve 12 therebelow) that contains the analogous bag container 12 (Col. 3, lines 17-26 and Figure 1A, sleeve 12 connected to first cuff 20A and a second cuff 20B. Wearer inserts extremity through the mouth of the first cuff 20) in a transversely compressed state (Col. 6, lines 17-20, Elastic portions 22A of first cuff 20A allow flexibility in such securement and allow for different levels of tightness with which the first cuff 20A and sleeve 12 fit around the extremities).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bag container of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia, so that there is a cuff with an annular compartment that contains the bag container in a transversely compressed state, in order to provide an improved medical bandage with a cuff having an annular structure that functions as a mouth opening for increased securement and insertion of a wearer’s extremity, which then allows for folding of the bag container (Grissom, Col. 3, lines 17-26).
Regarding claim 2, the combination of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above and further discloses a removable backing layer (first embodiment of Pitaoulis, Paragraph 45, release liner on the adhesive 32 near the opening 30 can be removed and the adhesive 32 then can be secured to the patient) selectively removable from the inner adhesive layer 32 to expose  the inner adhesive layer 32.
Regarding claim 5, a third embodiment of Pitaoulis discloses a medical bandage 210 (Figures 13-14), comprising: a bandage substrate 212 (Paragraph 50 and Figures 13-14, bandage substrate is bag container of a rectangular sheet 212 from side edges 214 to 216 and 218 to 220 comprising top panel 228 and bottom panel 226) having a first portion 226 designated to receive and underlie an arm of a patient as a non-sterile area (Figures 13, bottom panel 226 includes portion between side edge 214 and fold line 222 lies under a patient’s arm as a non-sterile area) and having a second portion 228 designated to wrap over a forearm including between a wrist and an inner side of an elbow of the patient (Figures 13-14, top panel 228 is a flap portion defined between the side edge 216 and fold line 222 and is in a closed position by positioning over top of the patient’s arm, wrapping over forearm, wrist and inner elbow), the second portion 228 having an opening 230 (Figures 13-14, access opening 230 over arm of the patient is sterile for being catheterized) that is configured to expose at least a portion of the forearm for accessing a blood vein; wherein the medical bandage 210 includes a bag container 212 (Paragraph 50, rectangular sheet 212 forms a bag container)  having a mouth 218 (Paragraph 50 and Figure 13, proximal edge 218 forms a mouth in a closed position) defined by at least one elongate, annular panel 226,228 (Paragraph 50, top panel 228 and bottom panel 226 form elongate annular panels to encircle appendage)  to longitudinally encompass an appendage of the patient, configured to reduce its volume to conform to the appendage of the patient by folding (Paragraph 51 and Figures 12-14, The adhesive 250 on the top semicircular extension is secured to the bottom semicircular extension 236 to form the mitten that encloses the hand of the patient. Areas of the top panel 228 near the fold area 224 then are secured to the adhesive 240 that extends adjacent to the first side edge 214) a lateral flap portion (Paragraph 51 and Figures 12-14, Areas of the top panel 228 near the fold area 224), wherein the lateral flap portion is folded onto a longitudinal adhesive layer 240 to reduce a lateral dimension (Paragraph 51 and Figures 12-14, Areas of the top panel 228 near the fold area 224 then are secured to the adhesive 240 that extends adjacent to the first side edge 214) of the bag container 212.
However, the third embodiment of Pitaoulis fails to explicitly disclose an inner adhesive layer attached around a periphery of the second portion around the opening and configured to adhere to the forearm of the patient, separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through the opening.
A first embodiment of Pitaoulis teaches an analogous medical bandage 10 (Paragraph 39 and Figure 3, radial or brachial access catheterization sleeve 10) with an inner adhesive layer 32 (Paragraph 45 and Figure 3, adhesive 32 attached to inner surface of the folded over portion of the sleeve) attached around a periphery (Paragraph 45, adhesive 32 attached to inner surface of the folded over portion of the sleeve) of the analogous second portion 18 (Paragraphs 39-40 and Figure 3,) around (Paragraph 45, adhesive 32 attached to inner surface of the folded over portion of the sleeve, near and around the opening 30) the analogous opening 30 and configured to adhere to the forearm of the patient (Paragraph 45, adhesive 32 then can be secured to the patient), separating an unsterilized portion of the patient's arm from a sterilized portion of the patient's arm exposed through Paragraph 45, adhesive 32 near the opening 30 then can be secured to the patient to ensure that the desired location on the patient remains accessible and to maintain sterility of that location) the analogous opening 30.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inner surface around the opening on the second portion of the third embodiment of Pitaoulis, to include an inner adhesive layer as taught by the first embodiment of Pitaoulis, in order to provide an improved medical bandage with an adhesive provided in proximity to the opening so that the inner surface of the medical bandage can be secured to the skin of the patient near the site where catheterization will take place to ensure that the desired location on the patient remains accessible and to maintain sterility of that location (first embodiment of Pitaoulis, Paragraph 43 and 45).
However, Pitaoulis as modified also fails to explicitly disclose an outer protective cover releasably engaged to the opening.
A fifth embodiment of Pitaoulis teaches an analogous medical bandage 410 (Paragraphs 55-56; Figures 18-19, bandage sleeve 410) with an outer protective cover 432 (Figure 19, flap 432) releasably engaged (Figures 18-19, adhesive 436 releasably adheres outer annular area of flap 432 to top surface 420 of the sleeve 410, covering the top of the patient’s forearm) to the analogous opening 428 (Paragraph 55-56 and Figure 19, sterile opening 428).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the outer surface around the opening on the second portion of Pitaoulis as modified, to include an outer protective cover and outer adhesive layer as taught by the fifth embodiment of Pitaoulis, in order to provide an improved medical bandage with an outer protective cover attached to the opening through an adhesive layer for increased sterility at the operation site and adjustable/desirable overlay of the sterile opening (fifth embodiment of Pitaoulis, Paragraph 56). 
However, Pitaoulis as modified also fails to explicitly disclose an outer protective cover to close the opening.
Glassman teaches an analogous medical bandage substrate 11 (Figure 1, main drape 11) with an analogous outer protective cover 15 (Figure 1, incise-drape 15) to close (Col. 3, lines 51-55, This incise-drape 15 is of such size that when laid over the operative opening 12 its peripheral margins will overlie the remaining marginal edges 13 of opening 12) the analogous opening 12.
Overall, it would not require undue experimentation to replace the outer protective cover 432 (Pitaoulis, Figure 19, flap 432) with the window 434 (Pitaoulis, Figure 19) in the fifth embodiment of Pitaoulis, for the outer protective cover 15 (Glassman, Figure 1) without a window of Glassman, so that the outer protective cover is capable of closing the opening. It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the outer protective cover of the third embodiment of Pitaoulis in view of the first embodiment of Pitaoulis in view of the fifth embodiment of Pitaoulis, so that it closes the opening as taught by Glassman, in order to provide an improved medical bandage that is capable of covering the opening to maintain sterility and simplify securement over an operative area, saving considerable man-power (Glassman, Col. 2, lines 43-49). 
However, Pitaoulis as modified in view of Glassman fails to explicitly disclose wherein a bag container is configured to reduce its volume to conform to an appendage of a patient by folding a distal flap portion, wherein the distal flap portion of the bag-time container is folded onto an exposed distal fastening layer to reduce a longitudinal dimension of the bag container.Reich teaches an analogous medical bandage 10 (Col. 4, line 14 and Figure 1, wound dressing 10 for digits wraps around digit to conform) with an analogous bag container 14 (Col. 4, line 17 and Figure 1,  elongated wrap 14) configured to reduce its volume to conform to an appendage of a patient by folding (Col. 4, lines 29-32 and Figures 1-4, wrap 14 folded along a longitudinal axis as seen by arrows in figure 2, and extended ear 16 of wrap 14 folded along a lateral axis as seen in figure 3) a distal flap portion 16, wherein the distal flap portion 16 of the analogous bag-time container 14 is folded onto an exposed distal fastening layer (Col. 4, lines 29-32 and Figures 1-4, loose weave material along a distal length of the wrap 14 for attachment of the hook fastener 28) to reduce a longitudinal dimension (Col. 4, lines 29-32 and Figures 1-4, ear 26 is folded over and covers the tip of the digit, the ear is secured in place to a portion of the wrap 14, adjusting a longitudinal dimension of the wrap 14) of the analogous bag container 14.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bag container of Pitaoulis as modified in view of Glassman, so that the bag container is configured to reduce its volume by a longitudinal dimension to conform to an appendage of a patient by folding a distal flap portion, as taught by Reich, in order to provide an improved medical bandage with a distal flap portion that is used to hold the medical bandage in place via securement of the distal flap portion for further tightening of the medical bandage in a longitudinal dimension (Reich, Col. 4, lines 29-32).
However, Pitaoulis as modified in view of Glassman in view of Reich also fails to explicitly disclose an exposed distal adhesive layer.
Berdia teaches an analogous medical bandage 10 (Paragraph 21 and Figure 1, drape 10 for securing and maintaining sterility of an extremity) wherein an analogous exposed distal fastening layer 55 (Paragraph 24 and Figure 1, fasteners is an adhesive exposed distal layer) is an exposed distal adhesive layer 55.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the exposed distal fastening layer of Pitaoulis as modified in view of Glassman in view of Reich, so that the exposed distal fastening layer is an exposed distal adhesive layer, as taught by Berdia, in order to provide an improved medical bandage wherein an adhesive layer is substitutable for a hook-loop fastener, in order to provide an permanent seal for securing the flap portions (Berdia, Paragraph 24). 
However, Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia also fails to explicitly disclose wherein the medical bandage includes a cuff or band structure with an annular compartment that contains the bag container in a transversely compressed state.
Grissom teaches wherein the analogous medical bandage 10 (Col. 3, lines 1-2 and Figure 1A, adjustable IV catheter cover device 10 for folding over appendage of patient) includes a cuff or band structure 20A (Col. 3, lines 17-18 and Figure 1A) with an annular compartment 22A (Col. 3, line 21 and Figure 1A, elastic portions 22A is an annular compartment that contains the sleeve 12 there below) that contains the analogous bag container 12 (Col. 3, lines 17-26 and Figure 1A, sleeve 12 connected to first cuff 20A and a second cuff 20B. Wearer inserts extremity through the mouth of the first cuff 20) in a transversely compressed state (Col. 6, lines 17-20, Elastic portions 22A of first cuff 20A allow flexibility in such securement and allow for different levels of tightness with which the first cuff 20A and sleeve 12 fit around the extremities).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bag container of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia, so that there is a cuff with an annular compartment that contains the bag container in a transversely compressed state, in order to provide an improved medical bandage with a cuff having an annular structure that functions as a mouth opening for increased securement and insertion of a wearer’s extremity, which then allows for folding of the bag container (Grissom, Col. 3, lines 17-26).
Regarding claim 6, the combination of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above and further discloses an inner protective cover (first embodiment of Pitaoulis, Paragraph 45, release liner on the adhesive 32 near the opening 30 can be removed and the adhesive 32 then can be secured to the patient) releasably attached to the inner adhesive layer 32 that is removable prior to use (first embodiment of Pitaoulis, Paragraph 45, remove release liner to expose adhesive 32).
Regarding claim 7, the combination of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above and further discloses that the outer protective cover comprises a flap 432 (fifth embodiment of Pitaoulis, Figure 19,) attached along one edge (fifth embodiment of Pitaoulis, Paragraph 55, flap 432 is mounted hingedly to the sleeve 410 at a permanent hinge line 433 in proximity to both the sterile opening 428) to the bandage substrate .
Regarding claim 8, the combination of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above and further discloses that the outer protective cover 15 (Glassman, Col. 2, line 61 and Figure 1) is transparent.
Regarding claim 9, the combination of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above, but fails to explicitly disclose wherein the opening is configured to expose the inner side of the elbow and the wrist.
A second embodiment of Pitaoulis teaches an analogous medical bandage 110a (Paragraph 49 and Figure 11, sleeve 110a) wherein the analogous opening 138A (Paragraph 49, two access opening 138A) is configured to expose the inner side of the elbow and the wrist (Paragraph 49, the sleeve 110A has two access openings 138A for providing access to optional catheterization sites in the arm of the patient, such as the inner elbow and wrist; Paragraph 57, openings of different sizes or shapes can be provided in addition to the alternates illustrated herein. Therefore an elongate sized opening extending from an inner elbow to wrist is thereby provided).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom, so that the opening exposes an inner side of the elbow and wrist as taught by the second embodiment of Pitaoulis, in order to provide an improved medical bandage with an opening that provides additional and optional catheterization sites in the arm of the patient (second embodiment of Pitaoulis, Paragraph 49). 
Regarding claim 10, the combination of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above, but fails to explicitly disclose wherein the opening comprises a first opening that is configured to expose the inner side of the elbow and comprises a second opening that is configured to expose the wrist.
A second embodiment of Pitaoulis teaches an analogous medical bandage 110a (Paragraph 49 and Figure 11, sleeve 110a) wherein the analogous opening 138A (Paragraph 49, two access opening 138A) comprises a first opening 138A (Paragraph 49 and Figure 11, proximal access opening 138A exposing inner side of elbow) that is configured to expose the inner side of the elbow and comprises a second opening 138A (Paragraph 49 and Figure 11, distal access opening 138A  exposing wrist) that is configured to expose the wrist.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom, so that the opening comprises a first opening to expose the inner side of the elbow and a second opening to expose the wrist, as taught by the second embodiment of Pitaoulis, in order to provide an improved medical bandage with multiple openings that provides additional and optional catheterization sites in the arm of the patient (second embodiment of Pitaoulis, Paragraph 49). 
Regarding claim 11, the combination Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above, but fails to explicitly disclose wherein the opening is configured to expose the inner side of the elbow and the wrist.
A second embodiment of Pitaoulis teaches an analogous medical bandage 110a (Paragraph 49 and Figure 11, sleeve 110a) wherein the analogous opening 138A (Paragraph 49, two access opening 138A) is configured to expose the inner side of the elbow and the wrist (Paragraph 49, the sleeve 110A has two access openings 138A for providing access to optional catheterization sites in the arm of the patient, such as the inner elbow and wrist; Paragraph 57, openings of different sizes or shapes can be provided in addition to the alternates illustrated herein. Therefore an elongate sized opening extending from an inner elbow to wrist is thereby provided).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom, so that the opening exposes an inner side of the elbow and wrist as taught by the second embodiment of Pitaoulis, in order to provide an improved medical bandage with an opening that provides additional and optional catheterization sites in the arm of the patient (second embodiment of Pitaoulis, Paragraph 49). 
Regarding claim 12, the combination of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above, but fails to explicitly disclose wherein the opening comprises a first opening that is configured to expose the inner side of the elbow and comprises a second opening that is configured to expose the wrist.
A second embodiment of Pitaoulis teaches an analogous medical bandage 110a (Paragraph 49 and Figure 11, sleeve 110a) wherein the analogous opening 138A (Paragraph 49, two access opening 138A) comprises a first opening 138A (Paragraph 49 and Figure 11, proximal access opening 138A exposing inner side of elbow) that is configured to expose the inner side of the elbow and comprises a second opening 138A (Paragraph 49 and Figure 11, distal access opening 138A  exposing wrist) that is configured to expose the wrist.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opening of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom, so that the opening comprises a first opening to expose the inner side of the elbow and a second opening to expose the wrist, as taught by the second embodiment of Pitaoulis, in order to provide an improved medical bandage with multiple openings that provides additional and optional catheterization sites in the arm of the patient (second embodiment of Pitaoulis, Paragraph 49). 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pitaoulis (U.S. Patent Pub. No. 20130125901) in view of Glassman (U.S. Patent No. 4524767) in view of Reich (U.S. Patent No. 6307118) in view of Berdia (U.S. Patent Pub. No. 20140150805) in view of Grissom (U.S. Patent No. 7913320) and in further view of Gordon (U.S. Patent Pub. No. 20200030047). 
Regarding claim 3, the combination of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above but fails to explicitly disclose a neck support portion configured to be positionable around a neck of the patient.
Gordon teaches an analogous medical bandage 500 (Figure 5A, support sleeve 500) with a neck support portion (Paragraph 77, Stabilization substrate 550 may include one or more straps, such as a belt 553 and/or neck or shoulder straps 554, that secure the stabilization substrate 550 relative to the patient 1; Paragraph 75 and Figure 5A, support sleeve 500 connected to strap stabilization substrate 550 by one or more attachment devices 520, such as one or more of adhesive straps, hook-and-loop straps, clips, hooks, snaps, ties, loops, etc., that are engageable with a complementary feature of stabilization substrate 550) configured to be positionable around a neck of the patient (Paragraph 77 and Figure 5A, straps 554 may pass around the patient's neck).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the medical bandage of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom, to include the neck support portion of Gordon, in order to provide an improved medical bandage that is capable of stabilizing the sleeve with the patient’s arm in a desired position (Gordon, Paragraphs 4 and 11).
Regarding claim 4, the combination of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom discloses the invention as described above but fails to explicitly disclose a shoulder support portion configured to be positionable over an opposite shoulder of the patient.
Gordon teaches an analogous medical bandage 500 (Figure 5A, support sleeve 500) with a shoulder support portion (Paragraph 77, Stabilization substrate 550 may include one or more straps, such as a belt 553 and/or neck or shoulder straps 554, that secure the stabilization substrate 550 relative to the patient 1; Paragraph 75 and Figure 5A, support sleeve 500 connected to strap stabilization substrate 550 by one or more attachment devices 520, such as one or more of adhesive straps, hook-and-loop straps, clips, hooks, snaps, ties, loops, etc., that are engageable with a complementary feature of stabilization substrate 550) configured to be positionable over an opposite shoulder of the patient (Paragraph 77 and Figure 5A, straps 554 pass over the shoulders).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the medical bandage of Pitaoulis as modified in view of Glassman in view of Reich in view of Berdia in view of Grissom, to include a shoulder support portion of Gordon, in order to provide an improved medical bandage that is capable of stabilizing the sleeve with the patient’s arm in a desired position (Gordon, Paragraphs 4 and 11).
Conclusion
Applicant's amendment changed the scope of the claims, but did not necessitate a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 08/31/2021 is maintained and modified to correspond to the amended claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   

/ERIN DEERY/Primary Examiner, Art Unit 3754